Citation Nr: 1627197	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating, in excess of 30 percent, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (RO).  

The Veteran testified at a January 2014 Board videoconference hearing; the hearing transcript is of record.  

In an April 2014 decision, the Board denied the Veteran's appeal for an increased rating for PTSD.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court remanded the case to the Board for readjudication in compliance with an October 2014 Joint Motion for Remand (JMR).  The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) in January 2015 for a new VA examination to assess the severity of the Veteran's PTSD and to obtain outstanding VA treatment records in compliance with the October 2014 JMR.  The requested development was accomplished and the case was returned to the Board.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In an August 2015 decision, the Board again denied the Veteran's claim.  He appealed that decision to the Court and in May 2016, the Court remanded the case to the Board for readjudication in compliance with a May 2016 Joint Motion.  The appeal is once again before the Board for review.  



(CONTINUED ON NEXT PAGE)


FINDING OF FACT

For the entire rating period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an increased disability rating of 70 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An April 2011 VCAA notice letter provided adequate preadjudicatory notice to the Veteran addressing the claim for an increased rating for PTSD.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA treatment records, Vet Center records, VA examinations, and lay statements and testimony.

The Veteran was afforded VA examinations in March 2011, July 2013, and March 2015 to evaluate PTSD.  The Board finds that the VA examinations are adequate for rating purposes because they were performed by medical professionals, were based on a review of the record and history and symptomatology from the Veteran, and a thorough examination of the Veteran to include mental status examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board finds that symptoms related to PTSD have not changed in severity over the course of the appeal.  Instead, the Board finds that an increased rating is warranted for PTSD for the entire rating period.

The Veteran is in receipt of a 30 percent rating for PTSD under Diagnostic Code 9411.  Under Diagnostic Code 9411 (PTSD), a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit)  has generally embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In rating psychiatric disabilities under 38 C.F.R. § 4.130, the Federal Circuit has held that a claimant's eligibility for a percent rating requires not only the presence of certain symptoms or others of similar severity, frequency, and duration, but also that those symptoms have caused occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

PTSD Rating Analysis

The Veteran contends that an increased rating, in excess of 30 percent, is warranted for PTSD.  As noted above, this case has been remanded twice by the Court for readjudication of the claim in compliance with October 2014 and March 2016 JMRs.  The October 2014 JMR indicates that a remand was warranted because the Board did not adequately address symptoms of suicidal ideation identified in a May 2011 VA examination.  A March 2016 JMR indicates that a remand was warranted because the Board did not assess the credibility of the Veteran's lay statements, and did not reconcile conflicting evidence between the Veteran's symptoms reported during a January 2014 Board hearing and during VA examinations, specifically, with regard to his report of panic attacks and his difficulty with relationships.

After a review of all the evidence, lay and medical, the Board finds, resolving reasonable doubt in the Veteran's favor, that an increased 70 percent rating is warranted under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  

VA examination reports, VA treatment records, Vet Center records, and Board hearing testimony show that the Veteran has a current diagnosis of PTSD with symptoms which include anxiety, depression, sleep disturbance and nightmares, panic attacks, cognitive impairment, memory loss, disturbance with motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and difficulty in adapting to stressful circumstances.  

VA treatment records dated from December 2010 show that the Veteran had symptoms of depression, guilt, suicidal thoughts, agitation, loss of interest, indecisiveness, worthlessness, a loss of energy, a change in his sleep pattern, irritability, concentration difficulty, fatigue, and a loss of interest in sex. 

At December 2010 and January 2011 VA neuropsychological evaluations, the Veteran was found to have attention, problem solving, and recognition deficits as well as emotional distress.  Cognitive weakness was stated to be likely related to PTSD. 

A May 2011 VA examination noted ongoing mental treatment.  The Veteran was married with no biological children.  He reported a good relationship with his spouse and stepchildren.  He was employed full time as a dog trainer and ran a kennel.  He had a dog that ran field trials which was his major activity.  The Veteran presented clean, neatly groomed, and appropriately dressed.  His mood was described as anxious and dysphoric.  He had some passing suicidal ideations once a week with no plan or intent.  The Veteran understood the outcome of his behavior and he understood he had a problem.  He denied sleep impairment.  There were no hallucinations.  His immediate memory was mildly impaired.  He avoided thoughts feelings or conversations associated with trauma.  The Veteran avoided activities, places, or people that aroused recollections of trauma.  He had markedly diminished interest in significant activities and feelings of detachment or estrangement from others.  The Veteran had difficulty concentrating, hypervigilance, and an exaggerated startle response.  

The VA examiner stated that the Veteran was a self-employed dog trainer with decreased concentration, increased tardiness, memory loss, and poor social interaction related to his occupational functioning.  The Veteran was noted to be prone to anger with customers and he forgot appointments.  The Veteran was assessed with PTSD and was assigned a GAF score of 51 over the past two years. PTSD symptoms were assessed as both "moderately severe" and "moderate" in degree at different places in the examination report.    

A March 2013 VA treatment note indicates the Veteran had a complaint of short term memory loss. 

At a July 2013 VA examination, the Veteran's was diagnosed with mood disorder, not otherwise specified; PTSD; and polysubstance abuse.  The examiner indicated that it was possible to differentiate the symptoms of each psychiatric diagnosis.  The Veteran had a GAF score of 65.  PTSD symptoms included hyperarousal; irritability; avoidance; and intrusive thoughts and memories.  The Veteran was assessed with occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled with medication.  The examiner indicated that the Veteran's mood disorder caused a majority of the Veteran's mild to moderate functional impairment.  His PTSD caused mild sleep disruption a few times per week, exacerbating his lowered mood and energy. 

The report indicates that the Veteran lived with his wife of 15 years, but they had differences regarding his approach to work, as she was described as a hard driver. He had occasional contact with his father and a good relationship with his mother. He had three friends who worked with dogs like himself and he interacted with them.  He still owned a business training dogs and running a kennel with his wife. He spent a lot of time with his dogs, training them, and he was able to perform the job without significant impairment.  He had some problems with being confrontational with customers.  He reported daily substance abuse which was a struggle to control. 

The Veteran attended group therapy sessions for PTSD at a Vet Center and he received mental health treatment at VA.  The Veteran was prescribed psychotropic medication for PTSD and show that the Veteran had problems with focus, memory, sleep, anger, and social isolation.  Additionally, the Veteran attended a Significant Others Group with his wife in 2014.  Progress notes identify symptoms of depression, suicidal ideation, medication abuse with concerns from his wife about overdose.  In November 2014, the Veteran's wife noted that the Veteran was making mistakes at work, enough that she considered putting the business up for sale at that time.  

An October 2014 VA treatment note indicates that the Veteran was suffering from mood swings and was abusing pain killers, however he had no plan to harm himself or others.  A December 2014 VA social work emergency note that indicated the Veteran had passive suicidal thoughts without plan or intent.  

A March 2015 VA examiner found that PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  During examination, the Veteran reported living with his wife of 15 years.  He was still self-employed, had a dog kennel and worked as a trainer for the last 35 years.  He reported taking several different medications and continued to attend group therapy at the Vet Center once a week.  

On a typical day, the Veteran reported waking at 6:00 AM and working.  He showered daily.  His wife prepared meals, shopped, and performed the laundry.  The Veteran stated his hobby was caring for his dog and training dogs with friends.  He stated he did not use a computer but used a phone independently.  He reported going to bed at 10:00 PM each day, but it could take time for him to fall asleep.  He also reported that he woke up during the night and getting six or seven hours of total sleep per night.  He was independent in dressing, grooming, and feeding himself and was able to perform chores. 

Under the PTSD diagnostic criteria, the examiner found that the Veteran had recurrent, involuntary, and intrusive memories of his traumatic events; recurrent distressing dreams related to the traumatic events; intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the events; and marked physiological reactions to internal or external cues that symbolize ore resemble an aspect of the events.  The examiner further found that the Veteran exhibited avoidance of distressing memories, thoughts, or feelings as well as external reminders associated with his traumatic events.  PTSD symptoms included arousal associated with his traumatic events, irritable behavior, angry outbursts, problems with concentration, and sleep disturbance.  The VA examiner also identified symptoms of depressed mood, anxiety, chronic sleep impairment, and suicidal ideation.  

A mental status examination shows that the Veteran was adequately groomed and fully oriented.  Thought processes were logical and coherent and there was no evidence of psychotic ideation.  The Veteran continued to feel angry about his experiences in the military, but denied  any compulsive behavior.  He reported nightmares once a month.  He felt separate and alone from others and was often impatient at work.  He denied ever being physically violent but did state he sometimes got angry at dog owners at work.  He reported occasional thoughts of suicide, but could not remember when the last "spell" was; he stated that thoughts of his wife and losing "what he has" stopped him from acting on these feelings.  Insight appeared to be limited.  Impulse control and judgment were good and speech was normal.  The Veteran's motor behavior was generally normal but his hands were observed to shake. 

In the Remarks section, the examiner reiterated that the Veteran experienced nightmares and flashbacks; he also stated the Veteran became emotionally upset when reminded of Vietnam.  He stated the Veteran felt distant from others and emotionally numb.  He avoided things that reminded him of his experiences in Vietnam and experienced sleep trouble once a week.  He again noted that the Veteran had some occasional thoughts of suicide but that these passed and he would not act on them.  The examiner did not consider the Veteran an imminent or increased risk.

Additionally, in January 2014 Board hearing testimony, the Veteran described PTSD symptoms which included anger, feeling distant from many of his customers, and difficulty with developing relationships with people.  He reported that his marriage was difficult at times, due to his being distant.  He reported problems focusing at work, and reported hiding out during periods of stress.  He reported occasional panic attacks that were brought on by some situations with his dogs, indicating that if he was unable to complete a task with them, he would get "a little riled up" or "fritzy." 

The Board finds that the Veteran is competent to describe his current psychiatric symptoms, and finds that his statements and testimony are credible.  The March 2016 JMR provides that the Board must reconcile conflicting evidence with between the Veteran's symptoms reported during a January 2014 Board hearing and during VA examinations.  The Board finds, first, that the PTSD symptoms reported during VA examinations are necessarily based, in large part, on the Veteran's own self-report at the time of examination, and his failure to report all or some psychiatric symptoms at any given time does not, in this case, affect his credibility, nor does it affect the probative value of the VA examiner's findings as to the severity of PTSD.  All PTSD symptoms reported over the course of the appeal period and shown by the record have been considered by the Board in rating the Veteran's disability.  

The Veteran reported "panic attacks" during the January 2014 Board hearing, described vaguely as getting "a little riled up" or being a little "fritzy" in situations where he was unable to perform certain tasks with the dogs.  The Board finds that the Veteran is credible in describing his panic or anxiety symptoms.  While "panic attacks" were not specifically identified on VA examinations, either because the Veteran failed to report such panic attacks at the time of examination, or because the stress or anxiety described by the Veteran was not deemed to be a panic attack by the VA examiner, the Board finds, that the Veteran is credible in describing symptoms which he feels represent a panic attack, and the Board finds that these symptoms are similar to symptoms listed as panic attacks under the schedular rating criteria.  The schedular rating criteria includes consideration of analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.130 (2015).  

While the Veteran reported having a good relationship with his wife during a March 2011 and July 2013 VA examinations, he clarified in Board hearing testimony that he did have relationship difficulties and would not describe his relationship as good.  A July 2013 VA examination indicates that the Veteran had three friends and maintained contact with his father and mother and he noted that he trained dogs with friends at a March 2015 VA examination.  However, the Veteran indicated during Board hearing testimony that he had few friendships, and indicated that his friendships were not close or warm.  The Board finds it highly unlikely that the Veteran would report having relationships with friends and family during the course of his if they did not exist, and finds that information provided by the Veteran during the VA examination is, therefore, credible.  However, the Board finds that the Veteran is also credible in identifying some degree of social isolation outside of his few friendships, and he is credible in indicating that his friendships with his fellow dog trainers are not close or warm friendships.  The Board finds, additionally, that while the Veteran has maintained his relationship with his wife, that he is credible in testifying as to having relationship problems, and this is supported by Spousal Group Therapy notes which describe problems in the relationship.  Reconciling any apparent conflict in the Veteran's statements, the Board finds that statements made during VA examinations about the existence of relationships between friends and family were credible, however, the Board finds that the Veteran provided additional detail as to his difficulties in establishing or maintaining relationships during VA examinations and finds that these statements are also credible.  Based on the evidence as discussed above, weight of the evidence shows that PTSD symptoms reflect difficulty in establishing effective work and social relationships, but not an in inability to establish and maintain effective relationships, as the Veteran, nonetheless, was able to maintain his spousal and family relationships and some friendships.

The evidence of record, both lay and medical, shows that PTSD symptoms include anxiety, depression, sleep disturbance and nightmares, panic attacks, cognitive impairment, memory loss, disturbance with motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and difficulty in adapting to stressful circumstances.  The Veteran's has presented with symptoms as described for or similar to both an increased 50 percent rating (panic attacks, memory loss, mood disturbance, and difficulty in establishing and maintaining effective work and social relationships), as well as the next higher 70 percent rating (difficulty adapting to stressful circumstances and suicidal ideation).   

The Board finds that there is also conflicting medical evidence of record with regard to the severity of the Veteran's PTSD symptoms.  The VA examination dated in March 2011 shows that the Veteran's PTSD symptoms were either moderate or moderately severe in degree.  The Veteran had GAF score of 51, indicating moderate symptoms or moderate difficulty in social or occupational, functioning; however, because this score was on the lower range identified for moderate symptomatology (51-60), the Board finds that it is consistent with the VA examiner's assessment of moderately severe PTSD  See DSM-IV at 46-47.   An April 2011 Vet Center counseling note indicates that severity of the Veteran's symptoms warranted a higher rating for PTSD, in excess of 30 percent, and VA treatment records dated from 2014 to 2015 identify a diagnosis of "chronic, severe PTSD."  Conversely, both July 2013 and March 2015 VA examiners indicated that PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress," consistent with a 10 rating for PTSD, and the Veteran was assessed with a GAF score of 65 in July 2013, indicating mild symptoms or some difficulty in social or occupational, functioning.  

The Board finds that March 2011, July 2013, and March 2015 VA examinations all provide competent, credible, and probative evidence addressing the Veteran's psychiatric symptoms.  VA examinations included a review of the Veteran's record, to include a discussion of the Veteran's psychiatric treatment history.  During the examinations, the Veteran was interviewed, and his social and family history, occupational history, and psychiatric history over the relevant appeal period was discussed in detail.  Reported PTSD symptoms were identified and discussed, and full mental status examinations were completed.  However, where there is some discrepancy between the severity of the Veteran's PTSD symptoms shown between the March 2011 VA examination and psychiatric treatment records and counseling notes, and the July 2013 and March 2015 VA examinations, the Board will resolve reasonable doubt in favor of the Veteran.  

While the July 2013 VA examiner attempted to differentiate the Veteran's mood symptoms from his PTSD symptoms, other VA examiners found that these symptoms could not be separate out, and VA treatment records do not indicate that the Veteran has a separate mood disorder outside of PTSD.  For these reasons, the Board has attributed all of the Veteran's psychiatric symptoms, to include symptoms related to depression and anxiety to PTSD.  Because the July 2013 VA examiner did not consider the Veteran's mood symptoms in assessing the severity of the Veteran's PTSD, the Board finds the July 2013 opinion as to the severity of PTSD is of little probative value.  The Board finds, however, that the examination still provides some probative evidence with regard to describing some of the Veteran's psychiatric symptoms and his daily functioning.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 300 (2008) ("The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.").

The March 2016 JMR provides that the Board must reconcile conflicting evidence with between the Veteran's symptoms reported during a January 2014 Board hearing and during VA examinations.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (holding that it is the Board's responsibility to "assess the credibility of, and weight to be given to," the evidence of record); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As the Board has already discussed above, the Veteran has provided competent and credible evidence describing his PTSD symptoms during the January 2014 Board hearing, and these symptoms are also shown in VA treatment records and Vet Center therapy notes.  The Board finds, that while not all of the Veteran's symptoms, to include panic attacks, were noted during VA examinations, PTSD symptoms identified during the course of examination are necessarily based in part on the Veteran's own self-report at the time of examination, and the Board finds that the failure to report one or more symptoms does not render the examination or evaluation inadequate in this case.  Nonetheless, the Board has found the July 2013 opinion as to the severity of PTSD to be of little probative value because the Veteran's mood symptoms because it did not consider the Veteran's mood symptoms.  Additionally, where there is conflicting evidence of record with regard to the severity of the Veteran's PTSD, the Board has resolved reasonable doubt in favor of the Veteran, and finds that PTSD symptoms, in this case, are shown to be moderately severe or severe in degree.  With consideration of the Veteran's difficulties at work during periods of stress as reported during Board hearing testimony and in Vet Center progress notes; challenges in his marital relationship as evidenced by his testimony and Spousal Group Therapy notes; some difficulty noted in establishing or maintaining other social and occupational relationships; objective evidence of cognitive impairment shown by VA treatment records to be secondary to PTSD; and persistent symptoms of depression and anxiety with panic attacks, as well as suicidal ideation, the Board finds, resolving the benefit of the doubt in favor of the Veteran, that PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant an increased 70 percent rating for the entire appeal period.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7 (2015).   

The Board has reviewed all the evidence of record, lay and medical, and finds that for the entire rating period the Veteran has not met or more nearly approximated the criteria for a 100 percent disability rating for PTSD.  See 38 C.F.R. § 4.130.  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for PTSD.  The March 2011 VA examiner and VA treating physicians have identified moderate to severe PTSD. July 2013, and March 2015 VA examinations reflect only mild to moderate PTSD symptoms.  VA examinations, Board hearing testimony, and treatment reports show that while the Veteran had reported some work stresses that he was able to adapt to because he was self-employed, he was nonetheless able to maintain gainful employment during the entire rating period, working 10 to 12 hours a day with his dog training and kennel business which he owned with his wife.  While the Veteran did report difficulties in his marital relationship, social isolation, and difficulties in social functioning, he remained married, worked to maintain his relationship through Spousal Group Therapy sessions, and during a July 2013 VA examination reported that he maintained contact with his father, identified a good relationship with his mother, and he identified having three friends who worked with dogs like himself and he interacted with them.  Thus, the Board finds that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  

Moreover, the Veteran did not exhibit symptomatology similar to or of such severity as indicated for a 100 percent rating (i.e. gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name).  While mild short-term memory loss and mild cognitive impairment has been identified in VA treatment records and VA examinations, the severity of his symptoms do not approximate gross impairment of thought process or memory loss for names of close relatives, or for the Veteran's own occupation or name.  The degree of severity of the Veteran's psychiatric symptoms and functional impairment, even with consideration of his assessment of moderately severe or severe PTSD, is not consistent with a 100 percent rating for PTSD, and more closely approximates a severity of symptoms or functional impairment indicated for 70 percent rating for PTSD.  For these reasons, PTSD does not more nearly approximate the rating criteria for a 100 percent evaluation under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that for the increased rating period, the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of clinical psychiatric symptoms and findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by symptoms of anxiety, depression, sleep disturbance, nightmares, panic attacks, suicidal ideation, memory loss, cognitive impairment, and difficulty in establishing effective work and social relationships, and difficulty in adapting to stressful circumstances.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include evaluations based on occupational and social impairment with reduced reliability and productivity due to specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2014).  Additionally, the Board has considered probative GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for consideration of an extraschedular evaluation is not warranted.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of PTSD on social and occupational functioning.  In the absence of exceptional factors associated with service-connected PTSD, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  Because the Veteran is not service-connected for any other disabilities, referral under Johnson is not warranted.  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, however, the record on appeal does not indicate that the Veteran is unemployable as a result of his service-connected PTSD, and he has not contended otherwise.  Instead, the Veteran is shown to have been employed full time during the entire rating period.  Thus, the Board finds an inferred claim for TDIU has not been raised.


ORDER

For the entire rating period, an increased 70 percent rating for PTSD is granted. 





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


